1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

3.	The abstract of the disclosure is objected to because the abstract does not set forth the nature and gist of the invention.
Correction is required.  See MPEP § 608.01(b).

4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claim 1, the phrase “wherein the coil has first and second ends, first and second legs continuously extended from the first and second ends of the coil, respectively, and both terminals of an electrostatic capacitance element are electronically connected to the first and second legs of the coil respectively” lacks proper written description. Examiner notes that the specification mentions capacitance element 2e connected to the coil parts or ends of the coil (para 0060) but applicant has not described in the specification in detail as to the capacitance element connected to the first and second legs of the coil and thus in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention at the time of filing. Note MPEP 608.01(o). Applicant does not explain by way of circuits, formulas, flow charts, program code, or any other means how these features are done. While a large disclosure is not required, a person of ordinary skill in the art must been made aware of the manner in which applicant intends the device to be used, per the requirement under 35 U.S.C. 112 which states “The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.”  Merely stating where something is to be used does not sufficiently disclose to a person of ordinary skill in the art how the invention is to be utilized.
As such, the above claims lack proper written description because applicant does not reasonably demonstrate how the device operates to perform the claimed measurement.

5.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, 
the phrase “wherein the coil has first and second ends, first and second legs continuously extended from the first and second ends of the coil, respectively, and both terminals of an electrostatic capacitance element are electronically connected to the first and second legs of the coil respectively” is indefinite as it is vague as to how the capacitance element is electronically connected to the first and second legs of the coil; it is unclear as to what is meant by “electronically”. The structure as claimed is vague;
the phrase “an electrostatic capacitance member electrically connected in parallel to the coil” is indefinite as it is vague what is the difference between the capacitance member and the capacitance element that is recited in the last paragraph; if capacitance member is a capacitor (cl. 2) then what is the capacitance element?


In claim 2, the phrase “wherein the electrostatic capacitance member is a chip capacitor that is electrically connected to the coil” is indefinite as it is vague as to what is the difference between the capacitance member and capacitance element? The structure as claimed is vague;
In claim 4, this claim is a duplicate claim as the subject matter of this claim is already recited in claim 3;
In claim 5, the phrase “wherein the coil sandwiches the electron spin resonance member or is located at only one side of the electron spin resonance member, and the coil is configured to generate the microwave by flowing electronic currents that are parallel to each other at a predetermined distance” is indefinite as it is unclear how the parallel currents are flowing in the coil; Note that cl. 1 reads on figs. 3A where ends of the coils are shown near 2C and legs 2d are extended from there; while cl. 5 reads on fig. 9 and it is unclear where ends are located as near 2C both parallel portion 2a are connected and no end is depicted;
It is also unclear as to how the current flows in two parallel bars as shown in fig. 9 as the electrical circuit is not a complete circuit;
 
thus the structure as recited in the claim is vague.
The claims not specifically addressed share the indefiniteness as they depend from rejected base claims.

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 (insofar as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Chipaux et al. (pub. Magnetic Imaging with an ensemble of nitrogen vacancy centers in diamond) in view of Herrmann et al. (pub. Polarization and frequency tunable microwave circuit for selective excitation of nitrogen vacancy spins in diamond).
As to claims 1-2, Chipaux discloses a measurement device (see e.g. fig. 2) comprising a microwave generator configured to generate a microwave (see e.g. page 4; left col.; also see below), the microwave being configured for an electron spin quantum operation based on a Rabi oscillation (see fig. 3a), the microwave generator having a coil configured to emit the microwave; an electron spin resonance member (i.e. see Title; NV centers in diamond) to which the microwave is irradiated; the frequency of the coil is tuned by the synthesizer (see page 4; last para of left column) and an observation system configured to measure a physical quantity in a measured field in response to a state of the electron spin resonance member when the electron spin resonance member is irradiated by the microwave (see page 3; Experimental set-up). Chipaux does not specifically disclose the use of an electrostatic capacitance member being electrically connected in parallel to the coil for tuning the frequencies. This feature is known for its use in the related art (e.g. see figs. 1-3 in Schiano et al. US Patent 7710116). Herrmann is cited to show this feature. Herrmann teaches to use a capacitance member connected the coil for tuning purposes. The connection of the capacitor with the coil either in parallel or series is known in the related for it’s used (depending on applicability). Herrmann discloses the use of the capacitors to tune the frequencies between 2 to 3.2 GHz (see page 183111-2; 1st para on right col.). Consequently, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the device of Chipaux to use the capacitor for tuning and matching purposes as taught by Herrmann to enhance the microwave intensity thus magnetic resonance.   

    PNG
    media_image1.png
    264
    561
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    116
    401
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    145
    484
    media_image3.png
    Greyscale


As to claims 3-4, Chipaux in view of Herrmann discloses the measurement device as explained above wherein the frequency is tuned (see page 4; last para in left col. in Chipaux and Title and 2nd para on right col., page 183111-2 in Hermann) and thus both inherently discloses the frequency adjuster.
As to claim 5 (insofar as understood), Chipaux in view of Herrmann discloses the measurement device as explained above wherein the NV center is located at one side of the coil (see e.g. fig. 2a in Chipaux; fig. 4 in Herrmann).
Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note PTO-892.
Schiano et al. (US Patent 7710116)) discloses the use of an electrostatic capacitance member being electrically connected in parallel to the coil (figs. 1-3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/JAY PATIDAR/
Primary Examiner, Art Unit 2858